       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 1 of 23




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


 Gwinnett County, Georgia, et al.,

                          Plaintiffs,
                                        Case No. 1:21-cv-21-MLB
 v.

 Netflix, Inc., et al.,

                          Defendants.

 ________________________________/

                           OPINION & ORDER

      This case is before the Court on Defendants’ Motion to Stay (Dkt.

42) and Plaintiffs’ Motion to Remand (Dkt. 11).

I.    Background

      Georgia’s Consumer Choice for Television Act (the “Television Act”)

requires “video service provider[s]” either to acquire a state franchise

from the Secretary of State for service areas in which they provide “video

service” or to negotiate directly with a municipal or county franchise

authority. O.C.G.A. § 36-76-3. Holders of franchises must pay franchise

fees to local governing authorities in the holder’s service area, provided

the governing authorities have given proper notice. O.C.G.A. § 36-76-6.
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 2 of 23




The Television Act defines “video service” as “the provision of video

programming through wireline facilities located at least in part in the

public rights of way without regard to delivery technology, including

Internet protocol technology.” O.C.G.A. § 36-76-2(16). This definition

does not include “any video programming provided by a provider of

commercial mobile service as defined in 47 U.S.C. Section 332(d) or video

programming provided as part of and via a service that enables users to

access content, information, e-mail, or other services offered over the

public Internet.” Id.

     On November 23, 2020, Plaintiffs filed a petition for declaratory

judgment and other relief against Defendants in Gwinnett County

Superior Court alleging Defendants are video service providers under the

Television Act but have failed to comply with its requirements. (Dkt. 1,

Ex. A.) Defendant DIRECTV, LLC removed the case asserting diversity

jurisdiction and jurisdiction under the Class Action Fairness Act

(“CAFA”).   (Dkt. 1.)   Plaintiffs moved to remand under the comity

abstention doctrine. (Dkt. 11.) In response, Defendants argue that the

Supreme Court and Eleventh Circuit have barred non-statutory remands




                                    2
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 3 of 23




of properly removed actions, and that, even if comity could apply, comity

abstention under CAFA would be improper. (Dkt. 39 at 6, 9.)

     This is not the first case in which municipalities have sued

Defendants for failure to pay these types of fees. In 2018, the City of

Creve Coeur, Missouri filed cases against the same Defendants (except

Disney DTC) in Missouri state court based on Defendants’ failure to pay

fees under Missouri’s version of the Television Act. City of Creve Coeur

v. DIRECTV, LLC, No. 4:18cv1453, 2019 WL 3604631 (E.D. Mo. Aug. 6,

2019). Defendants removed both cases to federal court. The federal court

remanded under comity abstention, and Eighth Circuit denied

immediate review. City of Creve Coeur v. DirecTV, LLC, No. 19-8016,

2019 WL 7945996, at *1 (8th Cir. Sept. 12, 2019).

     In August 2020, four cities in Indiana filed a case against the same

five Defendants in Indiana state court based on Defendants’ failure to

pay franchise fees to Indiana municipalities under Indiana’s version of

the Television Act. Again, Defendants removed to federal court, and the

district court remanded based on the doctrine of comity abstention. City

of Fishers v. Netflix, Inc., 501 F. Supp. 3d 653, 2020 WL 6778426 (S.D.




                                    3
       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 4 of 23




Ind. Nov. 18, 2020). The Seventh Circuit affirmed. City of Fishers v.

DIRECTV, --- F.4th ----, 2021 WL 3073368 (7th Cir. July 21, 2021).1

II.   Legal Standard

      An action filed in state court may be removed to federal court only

if the action originally could have been brought in federal court. 28 U.S.C.

§ 1441(a). Diversity jurisdiction under 28 U.S.C. § 1332(a) requires that

no defendant have the same citizenship as plaintiff and that the amount

in controversy exceed $75,000 (excluding interest and costs). CAFA,

which Congress enacted “to facilitate the adjudication of certain class

actions in federal court,” Dart Cherokee Basin Operating Co. v. Owens,

574 U.S. 81, 89 (2014), allows a defendant to remove a class action to

federal district court so long as the case satisfies the statute’s special

diversity and procedural requirements, all of which the parties agree are

satisfied in this case.2    CAFA, however, has exceptions to federal


1On March 10, 2021, Defendants moved to stay Plaintiffs’ remand motion
pending the Seventh Circuit’s resolution of City of Fishers. (Dkt. 42.)
Because the Seventh Circuit has now resolved that appeal, Defendants’
motion is denied as moot.
2 CAFA requires only minimal diversity of citizenship among parties,

meaning at least one plaintiff and one defendant must be from different
states. 28 U.S.C. § 1332(d)(2). To be removable under CAFA, an action
must also satisfy the statute’s definition of a “class action” or a “mass


                                     4
       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 5 of 23




jurisdiction for cases that are truly local in nature. 28 U.S.C.

§ 1332(d)(4).3 But again, the parties do not claim any of those statutory

provisions apply.

     Plaintiffs’ concession that Defendants properly removed this case

to federal court provides a strong basis for this Court to deny remand.

After all, the Court (like all federal courts) has a “virtually unflagging

obligation” to exercise the jurisdiction given it by the Constitution and

laws of the United States. Colo. River Water Conservation Dist. v. United

States, 424 U.S. 800, 817 (1976). “When a Federal court is properly

appealed to in a case over which it has by law jurisdiction, it is its duty

to take such jurisdiction . . . . The right of a party plaintiff to choose a



action.” See 28 U.S.C. § 1332(d)(1)(B); 28 U.S.C. § 1332(d)(11)(B).
Finally, the amount in controversy must exceed $5 million, exclusive of
interest and costs. 28 U.S.C. § 1332(d)(2).
 3 CAFA’s local controversy and home state exceptions, for example,

require a federal court to decline jurisdiction when more than two-thirds
of the putative class and at least one defendant from whom significant
relief is sought are citizens of the state in which the action was originally
filed, provided the principal injury was also incurred in that state and no
similar class action had been filed in the three previous years. 28 U.S.C.
§ 1332(d)(4)(B). It also precludes the exercise of jurisdiction when at least
two-thirds of the class members and the primary defendants are citizens
of the state in which the action was originally filed. 28 U.S.C.
§ 1332(d)(4)(B).



                                     5
       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 6 of 23




Federal court where there is a choice cannot be properly denied.” Willcox

v. Consolidated Gas Co., 212 U.S. 19, 40 (1909). “Abstention from the

exercise of federal jurisdiction is the exception, not the rule.” Colo. River,

424 U.S. at 813.

      Congress passed the Tax Injunction Act of 1937 (the “TIA”) to limit

the district court’s authority over certain tax-related matters. It provides

that “the district courts shall not enjoin, suspend or restrain the

assessment, levy or collection of any tax under State law where a plain,

speedy and efficient remedy may be had in the courts of such State.” 28

U.S.C. § 1341. The TIA, “by its terms,” “bars anticipatory relief, suits to

stop (‘enjoin, suspend or restrain’) the collection of taxes.” Jefferson Cnty.

v. Acker, 527 U.S. 423, 433 (1999). No party argues the TIA applies here.

      Instead, Plaintiffs ask the Court to remand this matter under the

doctrine of comity abstention. That doctrine encourages federal courts to

avoid “interfer[ing] . . . with the fiscal operations of the state

governments . . . in all cases where the Federal rights of the persons could

otherwise be preserved unimpaired.” Levin v. Commerce Energy, Inc.,

560 U.S. 413, 422 (2010) (quoting Boise Artesian Hot & Cold Water Co. v.

Boise City, 213 U.S. 276, 282 (1909)). That doctrine is alive and strong



                                      6
       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 7 of 23




today. In Levin v. Commerce Energy, Inc., for example, a natural gas

marketer     sued   the   state   tax   commissioner   of   Ohio,   claiming

discriminatory tax treatment under the Commerce Clause and the Equal

Protection Clause in relation to a tax imposed on natural gas marketers

but not local distribution companies. Id. at 418, 419. The district court

dismissed the lawsuit, citing comity abstention, but the Sixth Circuit

reversed, finding the district court’s application of comity was too

expansive.    Id. at 419–20.      The Supreme Court then reversed the

appellate court, holding the comity doctrine was not so limited and

required the claims to proceed in state court. Id. at 432–33. In doing so,

the Court sought to “ensure that ‘the National Government, anxious

though it may be to vindicate and protect federal rights and federal

interests, always endeavors to do so in ways that will not unduly interfere

with the legitimate activities of the States.’” Id. at 431 (quoting Younger

v. Harris, 401 U.S. 37, 44 (1971)).

     In both City of Creve Coeur and City of Fishers, the federal courts

cited Levin to conclude that the comity doctrine warranted remand to

state court of class actions brought by cities to collect franchise fees from

video-service providers under the respective state’s regulatory schemes.



                                        7
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 8 of 23




City of Creve Coeur, 2019 WL 3604631, at *4-5; City of Fishers, 2020 WL

6778426 at *6. The City of Creve Coeur court, for example, noted first

that “both Satellite Defendants and Streaming Defendants, by removing

these cases, have invited federal-court review of commercial matters of

which Missouri and Missouri municipalities enjoy wide regulatory

latitude.” 2019 WL 3604631 at *5 (internal citation, quotation marks,

and alternations omitted). Second, the court found “the state court will

be a better forum for certain defenses related to the application of

Missouri law and the Missouri Constitution because without question the

state court is more familiar with Missouri’s tax laws and the intent of the

Missouri legislation.”   Id. (internal quotation marks and alterations

omitted).   Finally, the court found Missouri courts were in the best

position “to rule on any potential constitutional violation because they

are more familiar with the state legislative preferences and because the

TIA does not constrain their remedial options.” Id. (internal quotation

marks omitted).    The Seventh Circuit (and district court) in City of

Fishers reached similar conclusions in regard to Indiana’s Video Service

Franchises Act. 2021 WL 3073368, at *5–6; 2020 WL 6778426, at *6.




                                    8
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 9 of 23




III. Discussion

     A.    District Courts Have Authority to Remand on a Non-
           Statutory Basis Under the Comity Doctrine.

     The Supreme Court’s comity doctrine requires a “scrupulous regard

for the rightful independence of state governments which should at all

times actuate the federal courts.” Fair Assessment in Real Estate Ass’n

v. McNary, 454 U.S. 100, 108 (1981). Accordingly, courts should “in all

cases” refrain from interfering “with the fiscal operations of the state

governments.” Levin, 560 U.S. at 422.

     Despite the Supreme Court’s emphasis on comity, Defendants

argue this Court has no authority to remand on a non-statutory basis. In

making this argument, Defendants rely primarily on Thermtron

Products, Inc. v. Hermansdorfer, 423 U.S. 336 (1976).         Defendants

recognize the Supreme Court abrogated Thermtron on other grounds in

Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996). (Dkt. 39 at 7.) But

Defendants also mischaracterize the effect of the Supreme Court’s

decision in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 353 (1988), on

the application to Thremtron to cases such as this.           Specifically,

Defendants argue Carnegie-Mellon “reiterate[s]” that where “a district

court has diversity jurisdiction over the claims it ‘has no authority to


                                    9
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 10 of 23




decline to hear the removed case.’” (Dkt. 39 at 17.) Not correct. In

Carnegie-Mellon, the Court settled a split among circuits as to whether a

district court has the authority to remand in the absence of statutory

authority, clarifying that “[t]he statement in [Thermtron] that a case may

not be remanded on a ground not specified in the removal statute applies

only to situations in which the district court has no authority to decline

to hear the removed case,” and not where “the district court has

undoubted discretion to decline to exercise jurisdiction.” Id. at 344

(emphasis added). And courts, including the Eleventh Circuit, have since

recognized that Carnegie-Mellon clarified district courts’ “power to

remand a removed case in the absence of specific statutory authority.”

Snapper v. Redan, 171 F.3d 1249, 1263 n.26 (11th Cir. 1999); Foster v.

Chesapeake Ins. Co., 933 F.2d 1207, 1217 n.15 (3d Cir. 1991) (holding

that Carnegie–Mellon “clearly overruled Thermtron to the extent that

Thermtron held that only statutory grounds for remand are authorized”).

     Thermtron was a strange case, involving a district court that

remanded an otherwise perfectly removable case simply to reduce its

workload. So while courts still rely on Thermtron, they do so only in the

limited circumstances in which the court has no authority to eliminate



                                    10
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 11 of 23




“the case from its docket, whether by remand or dismissal.” Carnegie-

Mellon, 484 U.S. at 356. Indeed, the Supreme Court in Carnegie-Mellon

recognized that while Thermtron was a “clearly impermissible remand”

based on an “overcrowded docket,” “an entirely different situation is

presented when the district court has clear power to decline to exercise

jurisdiction,” which “best serves the principles of economy, convenience,

fairness, and comity which underlie the pendent jurisdiction doctrine.”

Id. at 356–57. The limited application of the Thermtron proposition is

inapplicable here.4




4 The cases cited by Defendants involved “clearly impermissible remands”
like the one in Thermtron and, notably, do not implicate any comity
considerations. See Lloyd v. Benton, 686 F.3d 1225, 1228 (11th Cir. 2012)
(seeking remand with no common law or statutory basis); Stern v. First
Liberty Ins. Corp., 424 F. Supp. 3d 1264, 1275 (S.D. Fla. 2020) (seeking
remand based on argument that Florida has an interest in resolving
insurance disputes); Davis v. Deutsche Bank Nat’l Tr. Co., No. 1:14-CV-
3847-ELR-LTW, 2015 WL 12839491, at *3 (N.D. Ga. May 14, 2015)
(seeking remand because “it would be more convenient”); Young v. Smith,
No. CV 214-109, 2015 WL 1541686, at *6 (S.D. Ga. Mar. 31, 2015)
(seeking remand because “it was the Plaintiff’s preference”); Biscayne
Park, LLC v. Madison Realty Capital, L.P., No. 13-20336-CIV, 2013 WL
2243975, at *3 (S.D. Fla. May 21, 2013) (seeking remand because the
“case feels like the extension of a previous proceeding”); Lamar v. Home
Depot, 907 F. Supp. 2d 1311, 1315 (S.D. Ala. 2012) (seeking remand with
no statutory basis).


                                    11
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 12 of 23




      Admittedly, Carnegie-Mellon involved the viability of remand in

context of pendent state law claims—which is not the procedural

situation here. But, the key point in Carnegie-Mellon is that Thermtron

only applies where the district court has “no authority” to decline to hear

the removed case. Id. And where there is power to decline jurisdiction

and dismiss, there is power to remand. See id. at 343 (“A wide discretion

to remand rather than to dismiss will enable district courts to deal with

appropriate cases involving pendent claims in the manner that best

serves the principles of judicial economy, procedural convenience,

fairness to litigants, and comity to the States . . . .”).   As the Supreme

Court’s 150 years of comity cases demonstrate, a court clearly has the

authority to decline to hear disputes that implicate local revenue

collecting.   With that authority to decline a case in favor of state

resolution, comes the Court’s authority to remand the case to the state

court from whence it came.

      Indeed, the Third Circuit explicitly held that the reasoning in

Carnegie-Mellon applies to abstention-based remands under the comity

doctrine because “there is no question of the district court improperly

refusing to hear a case properly before it, as occurred in Thermtron.”



                                     12
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 13 of 23




Balazik v. Cnty. of Dauphin, 44 F.3d 209, 217 (3d Cir. 1995) (holding that

“remand is available under McNary” because “unlike Thermtron, it is

clear that the district court not only had the authority to decline to hear

the case, but was in fact required to relinquish jurisdiction under

McNary”). There is no question that district courts have the authority to

remand on a non-statutory basis under the comity doctrine.

     A different conclusion is not warranted by virtue of Defendants’

invocation of CAFA jurisdiction. Defendants argue that Congress, in

passing CAFA, silently eliminated the comity doctrine in class cases.

Similar arguments equating silence with statutory intent have been

explicitly rejected by the Supreme Court. See Carnegie-Mellon, 484 U.S.

at 343–344 (“Given that the statute’s silence does not negate the courts’

undoubted power to dismiss such cases, that silence cannot be read to

negate the power to remand them.”).       The Seventh Circuit has also

recognized that CAFA is “such a jurisdictional statute” that must be read

with “sensitivity to ‘federal-state relations.’” Sask. Mut. Ins. Co. v. CE

Design, Ltd., 865 F.3d 537, 542 (7th Cir. 2017) (quoting Levin, 560 U.S.

at 423). And while CAFA’s jurisdictional requirements had not been met

in that case, Levin comity “support[ed]” remand of the class action



                                    13
        Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 14 of 23




because it “counsels lower federal courts to resist engagement in certain

cases falling within their jurisdiction.” Id. (quoting Levin, 560 U.S. at

421). In the absence of any authority from the Eleventh Circuit, this

Court agrees with the Seventh Circuit’s determination.

        Defendants argue that CAFA’s “home state” and “local controversy”

exceptions indicate that Congress had already balanced federal and state

interests and eliminated any additional comity considerations, noting

that courts have characterized the exceptions as a type of “abstention

doctrine.” (Dkt. 39 at 8.) But the exceptions in the statute relate to when

courts shall decline to exercise jurisdiction as it relates to the citizenship

of the parties. 28 U.S.C. § 1332(d)(4).       It is silent as to jurisdiction

regarding disputes involving the fiscal matters of local governments as

well as the comity doctrine generally. And the cases cited by Defendants,

indicating that CAFA’s exceptions operate as an abstention doctrine, do

not involve any comity considerations.5 Absent clear language in the

statute expressing an intention to eliminate the comity doctrine or any

authority from the Eleventh Circuit holding that the comity doctrine does




5   (Dkt. 39 at 8–9.)


                                      14
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 15 of 23




not apply in CAFA cases, the Court does not find Defendants’ invocation

of CAFA jurisdiction to impact this Court’s authority to remand, provided

the Levin factors warrant application of the comity doctrine. See City of

Fishers, 2021 WL 3073368, at * 7 (“The fact that Congress considered

federal-state comity in the CAFA exceptions does not mean that it swept

decades of abstention doctrines off the table.”).

     B.    The Levin Factors Support Remand.

     In Levin, the Court cited a “confluence of factors,” in reaching its

decision that comity warranted abstention under the facts before it.

     First, respondents seek federal-court review of commercial
     matters over which Ohio enjoys wide regulatory latitude;
     their suit does not involve any fundamental right or
     classification that attracts heightened judicial scrutiny.
     Second, while respondents portray themselves as third-party
     challengers to an allegedly unconstitutional tax scheme, they
     are in fact seeking federal-court aid in an endeavor to improve
     their competitive position. Third, the Ohio courts are better
     positioned than their federal counterparts to correct any
     violation because they are more familiar with state legislative
     preferences and because the TIA does not constrain their
     remedial options. Individually, these considerations may not
     compel forbearance on the part of federal district courts; in
     combination, however, they demand deference to the state
     adjudicative process.

     Id. at 431–32.

     The Court reaches the same conclusion here. Defendants seek

federal court intervention in matters over which the State of Georgia and

                                    15
       Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 16 of 23




its   municipalities   have   traditionally   “enjoy[ed]   wide   regulatory

latitude”—specifically, utility regulation and gross revenue fees. Levin,

560 U.S. at 431. And this matter is a dispute over commercial regulation

and does not involve a party’s fundamental rights or a suspect

classification requiring heightened judicial scrutiny. See id.      Second,

Defendants invoke the Court’s jurisdiction “to improve their competitive

position,” id., namely over traditional cable television and landline

telephone providers that pay franchise fees under the Act. (See Dkt. 39

at 4–5 (contending that the General Assembly’s recent consideration of a

proposed digital services tax indicates that it does not view streaming

services as within existing taxes or fees subject to Georgia taxes, and thus

Defendants are not “video service providers” subject to the Television

Act).) Finally, this matter involves an interpretation of Georgia state

law—specifically, certain provisions of the Television Act—for which

there is no existing state court guidance.          Additionally, although

Defendants have yet to file a responsive pleading raising defenses to

Plaintiffs’ claims, Georgia state courts are better positioned than this

Court to correct any potential constitutional or other violation

Defendants may raise because “they are more familiar with state



                                     16
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 17 of 23




legislative preference” concerning the Television Act and because the TIA

constrains remedial options available to the Court. See Levin, 560 U.S.

at 432. Therefore, the Court finds that these considerations, “in

combination,” demand remand in “deference to the state adjudicative

process.” See id.

     C.    Defendants’ Remaining Arguments Contravene Levin
           Comity and Do Not Weigh Against Remand.

     Defendants note that Title 36 of the Georgia Code governs video

service franchises and the franchise fees sought by the local governments

in this case. See O.C.G.A. § 36-76-1, et seq. The statute addresses the

process for granting video service franchises, calculating franchise fees,

and resolving post-audit disputes between holders and municipalities

regarding franchise fees. Id. § 36-76-3, 4, & 6. Defendants argue that

comity abstention only applies to taxpayer claims challenging a state

taxing scheme and that, because the local governments’ enforcement

action are seeking franchise fees that are not part of Georgia’s state tax

statutes, there is no “pending state proceeding” and comity cannot apply.

(Dkt. 39 at 10–11.) But Defendants cite no authority indicating that any




                                    17
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 18 of 23




comity case has ever required a “pending state proceeding” requirement.6

And “nowhere in the Levin ‘confluence of factors’ did the Supreme Court

condition comity abstention on the presence of pending state

proceedings.” City of Fishers, 2021 WL 3073368, at * 7. That there is no

“pending state proceeding” here does not change the Court’s application

of the Levin factors to this case.

     Defendants further argue that actions for damages cannot be

remanded based on abstention, relying on Quackenbush v. Allstate Ins.

Co., for the proposition that “‘federal courts have the power to dismiss or

remand cases based on abstention principles only where the relief being

sought is equitable or otherwise discretionary,’ not in a ‘damages action.’”

517 U.S. at 731. But the Court in Quackenbush was discussing Younger

and Burford abstention when making this point, not Levin/McNary




6 Defendants appear to borrow the “pending state proceeding” language
from cases dealing with Younger and Colorado River abstention, which
by their nature involve parallel state proceedings. But Plaintiffs here
invoked comity—a doctrine not born from parallel proceedings but
instead originating from the desire to avoid interfering with the fiscal
operations of local governments. McNary, 454 U.S. at 108. And the
Supreme Court issued Levin and McNary after Younger and Colorado
River without importing a “pending state proceedings” requirement into
comity.


                                     18
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 19 of 23




comity. Id. at 719. And Quackenbush specifically distinguished McNary

in regard to this principle. Id. See McNary, 454 U.S. at 115 (holding

principle of comity barred state taxpayers’ suit for damages brought in

federal court under Civil Rights Act to address allegedly unconstitutional

administration of state tax system); see also City of Fishers, 2021 WL

3073368, at * 7 (“The Supreme Court has permitted abstention in at least

one case involving a request for declaratory relief tied to a damages

action.” (citing McNary)). The Quackenbush Court also acknowledged

the Court had “approved the application of abstention principles in

declaratory judgment actions.” 517 U.S. at 719 (citing Great Lakes

Dredge & Dock Co. v. Huffman, 319 U.S. 293, 297 (1943). In Huffman,

the Court held that comity applies to declaratory judgment actions, even

though “further relief based on a declaratory judgment or decree may be

granted whenever necessary or proper.” 319 U.S. at 300. The Huffman

decision demonstrates “not only the post-[Tax Injunction] Act vitality of

the comity principle, but also its applicability to actions seeking a remedy

other than injunctive relief.” McNary, 454 U.S. at 100 (citing Huffman,

319 U.S., at 299).    “[T]he comity doctrine extends to claims seeking

damages,” because the doctrine “establishes an even ‘[m]ore embracive’



                                    19
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 20 of 23




prudential rule that federal courts should refrain from hearing ‘claims

for relief that risk disrupting state tax administration.’” Fredrickson v.

Starbucks Corp., 840 F.3d 1119, 1124 (9th Cir. 2016) (reversing district

court’s judgment and remanding case to state court because the “comity

doctrine bar[red] the district court from awarding statutory damages on

the state-tax component of the plaintiffs’ claims”).

     Finally, Defendants argue that Levin and the comity doctrine apply

only to federally filed taxpayer claims challenging the state taxing

programs, and not to enforcement actions initiated by taxing authorities.

(Dkt. 39 at 14.)   But “Levin did not hold that comity principles are

inapplicable to enforcement actions.” City of Fishers, 2020 WL 6778426

at *5 (citing Levin, 560 U.S. at 432 (noting that under this prudential

doctrine, the taxing authorities can select their forum)). On the contrary,

“[r]egardless of who brought the underlying suit, the district court’s

resolution of the merits issues [here] will risk or result in federal court

interference with the fiscal affairs of local government—the principal

concern of Levin.” City of Fishers, 2021 WL 3073368, at * 4. The Court’s

involvement will almost certainly impact Plaintiffs’ ability to raise

revenue, either by permitting or excluding the fees at issue.



                                    20
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 21 of 23




     Defendants’ efforts to distinguish Plaintiffs’ cited cases on their

individual facts is unavailing. The fact that Homewood Village, LLC v.

Unified Government of Athens-Clarke County, for example, involved

dismissal of “a direct challenge by property owners to enforcement of

certain government charges, not a removed action where governments

sought to collect fees,” does not impact this Court’s analysis under Levin.

(Dkt. 39 at 16 (citing Homewood Village, 3:15-CV-23, 2016 WL 1306554,

at *1 (M.D. Ga. Apr. 1, 2016).) The key point of Homewood Village is that

“[a]lthough comity concerns frequently arise in challenges to local taxes,

they can also apply to challenges to local fees.” 2016 WL 1306554, at *1

(dismissing case about stormwater fees assessed by local ordinance based

on the comity doctrine notwithstanding the fact that the fee was not a

“tax” under the Tax Injunction Act); see also City of Fishers, 2021 WL

3073368, at * 4 (“the franchise fee imposed under the Act, much like a

tax, yields revenue for municipalities in Indiana” and thus “can be

understood as a tax for Levin purposes”). And, as discussed above, a court

that has the power to dismiss under the comity doctrine also has the

power to remand. See Carnegie-Mellon, 484 U.S. at 343; McDermott Int’l,

Inc. v. Lloyds Underwriters, 944 F.2d 1199, 1203 (5th Cir. 1991) (noting



                                    21
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 22 of 23




that Carnegie–Mellon “established that remand is appropriate when a

district court has discretion to dismiss a case”).

     The Court is not unsympathetic to Defendants’ position here. The

comity doctrine may have been around (in one form or another) for more

than a century. But it is “seldom invoked,” most authorities “devote little

attention” to it, and the Supreme Court is often “unclear about just how

expansive the doctrine is, and in precisely what kinds of tax cases it is

most pressing.” City of Fishers, 2021 WL 3073368, at * 3; Normand v.

Cox Commc’ns, LLC, 848 F. Supp. 2d 619, 623 (E.D. La. 2012). There are

also factual differences between this case and the paradigmatic comity

cases such as Levin: this case was brought by municipalities rather than

taxpayers (or even states); it involves franchise fees rather than ordinary

taxes; it seeks to collect money that the state and its municipalities have

not historically collected or relied on; it does not (currently) involve

constitutional claims requiring complex, discretionary remedies; and it

implicates a federal jurisdictional statute (CAFA) that itself reflects some

sort of balance between federal and local interests.        Perhaps these

differences take our case outside the core comity cases and into a greyer

area. But, on balance and in the absence of contrary authority from the



                                     22
      Case 1:21-cv-00021-MLB Document 50 Filed 08/05/21 Page 23 of 23




Eleventh Circuit, the Court concludes we are still in comity-doctrine

territory here. So Plaintiffs’ motion to remand is granted.

IV.   Conclusion

      For the reasons discussed above, Defendants’ Motion to Stay (Dkt.

42) is DENIED AS MOOT and Plaintiffs’ Motion to Remand (Dkt. 11) is

GRANTED.       The case is REMANDED to the Superior Court of

Gwinnett County, Georgia.

      SO ORDERED this 5th day of August, 2021.




                                    23
